DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pages 8-9 of the Remarks filed 15 February 2022) with respect to claims 1 and 19 as amended not being anticipated by Wong et al. (US 10,385,715) have been fully considered and are persuasive. The claims as amended overcome the prior art of record.
Applicant’s amendments have overcome the drawing objections, claim objections, and some of the 112(b) rejections set forth in the previous office action. Those objections and rejections have been withdrawn. However, some of the 112(b) rejections previously set forth have not been addressed by Applicant’s response; those rejections are maintained below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-8, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
“the end of the radially outer beam” (claim 3 line 4; claim 4 line 4; claim 12 line 4)
“the end of the radially inner beam” (claim 6 line 4; claim 7 line 4)
“the angled beam” (claim 8 line 1; it is noted that, if one beam is oriented to be angled relative to the other as claimed in claim 1, “the angled beam” could refer to either beam as each beam is at an angle relative to the other)
“the stator” (claim 17 line 2)
“the rotor” (claim 18 line 2)


Allowable Subject Matter
Claims 1-2, 5, 9-11, 13-16, and 19-20 are allowed. Claims 3-4, 6-8, 12, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record is Wong et al. (US 10,385,715), as applied in the 102 and 103 rejections set forth in the office action dated 15 November 2021, and Gunderson et al. (US 10,641,180), cited but not relied upon in the office action dated 15 November 2021.
	Regarding independent claims 1 and 19, Wong fails to disclose the radially outer beam and the radially inner beam are joined to each other by an end segment. Wong instead discloses the radially outer beam and the radially inner beam are each connected to the base rather than joined directly to each other. While Gunderson does disclose a radially outer beam and a radially inner beam joined to each other by an end segment (Gunderson, Fig. 3, outer beam 86a and inner beam 86c connected by mount 84), Gunderson fails to disclose the beams are angled relative to each other. Furthermore, the arrangement disclosed by Wong would not accommodate a modification to have the radially outer beam and radially inner beam joined to each other by an end segment; therefore, the teachings of Wong and Gunderson cannot be combined to render obvious the invention of claims 1 and 19.
	Regarding independent claim 11, Wong fails to disclose “the radially inner beam oriented substantially tangentially relative to a sealing surface of one of the first component and the second component” (claim 11 lines 11-13). Wong instead discloses that both the radially inner and outer beams are angled, i.e. non-tangential, relative to the sealing surface being sealed. Wong discloses that this angled configuration is desirable to provide additional space for the beams relative to a configuration where the beams are tangential in Col. 5 lines 15-25; therefore, Wong teaches away from the claimed configuration.
	Claims 2-10, 12-18, and 20 each depend from one of the claims containing allowable subject matter indicated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745